DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Issue of 2nd Non-Final Office Action
From review of the prior art of Stocker et al. (US Patent 9,260,276 B2), Stocker et al. teaches the limitations of previous dependent claims 5, 14, and 20.
As the application of Stocker et al. (as prior art) to reject at least independent claims 1 and 10 was not necessitated by Applicants’ amendments, this rejection is a 2nd Non-Final Rejection.

Specification
The amendments to the Specification (see SPEC of 10/25/2021) have been reviewed and are accepted.

Drawings
The Replacement Sheets for Figures 1-4 (see DRW of 10/25/2021) have been reviewed and are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Obata (JP 2000/169078A) in view of Stocker et al. (US Patent 9,260,276 B2).
Regarding claims 1 and 17, Obata discloses a Chassis Position Detection Device (see figures 1-14, especially figures 8-12) comprising:

A sensor trolley (27, see figures 8-10) for use in a container crane, the sensor trolley comprising:

a sensor arrangement (the arrangement of sensors 28, 29, and 30, see figure 10) being usable to determine a position of a target (7, see figures 8-10) for landing or picking up a container (5), and

wherein the sensor trolley (10) is configured to be movable along a horizontal trolley support (considered at least one of rails 1d, see figure 8-10) of the container crane for the sensor arrangement to cover a plurality of vehicles lanes (21, see figure 9) under the container crane.

Obata does not explicitly disclose wherein the sensor trolley further comprises a visual indicator for providing indications to vehicles in the vehicle lanes.

Stocker et al. (from here on just referred to as Stocker) discloses a container handler alignment system and method (see figures 1-6) and teaches of providing a visual indicator (75, see figure 5) mounted to the crane to enable loading and unloading of a container from a vehicle (see column 4 lines 35-42).  

Stocker further discloses that the visual indicator provides indications (backward, proper position, and forward) to a vehicle driver 1) to move a vehicle backwards, 2) that the vehicle is in the proper position (to load and unload the vehicle), and 3) to move the vehicle forward, as discussed on column 4 line 63 to column 5 line 1. 
 
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Obata by mounting a visual indicator to the sensor trolley of the container crane of Obata, to enable loading and unloading of a container from a vehicle at taught by Stocker, and/or to improve the efficiency of the loading and unloading operations of the container crane of Obata by having a visual indicator to tell vehicle drivers where to move the vehicles relative to the crane as a opposed to constantly having personnel near the crane telling the vehicles were to move their vehicles.

As the visual indicator (in the modification of Obata above) is mounted to the sensor trolley, the sensor trolley provides indications to vehicles in vehicle lanes by providing indications (from visual indicator 75, as taught by Stocker) to vehicles in one lane, and then moving perpendicular (to the lanes of Obata) to another vehicle lane to provide indications to vehicles in that other lane.  

With the modification of Obata above, the indications comprise an indication (vehicle is in the proper position, see Obata column 4 line 63 to column 5 line 1) to one of the vehicles that said one vehicle can drive to a position for landing or picking up a container, regarding claim 17.

Regarding claim 2, Obata further shows where the sensor arrangement comprises a LIDAR, Light Detection and Ranging, system (as 28, 29, and 30 are laser scanners).
Regarding claim 3, Obata further shows two LIDARs arranged cross-wise (as at least two of 28, 29, and 30 are arranged cross-wise on the carriage 27, see figure 10).

Regarding claim 10, Obata discloses a Chassis Position Detection Device (see figures 1-14, especially figures 8-12) comprising:



a spreader (3) configured to controllably attach to a container (5);

a container trolley (2) to which the spreader is attached via cables (see cables as shown in figures 1 and 13), the container trolley being provided on an upper part of the container crane (see figures 1 and 13) and being horizontally moveable along a first direction (see figures 1 and 13);

two horizontal trolley supports (1d, see figures 8-10) provided along the first direction between vertical structures (1b) of the container crane; and 

a sensor trolley (27, see figures 8-10) having a sensor arrangement (the arrangement of sensors 28, 29, and 30, see figure 10) that is usable to determine a position of a target (7, see figures 8-10) for landing or picking up a container (5), the sensor trolley (10) being configured to be movable along  one of the horizontal trolley supports (see figure 8-10) for the sensor arrangement to cover a plurality of vehicle lanes (21, see figure 9) under the container crane.

Obata does not explicitly disclose wherein the sensor trolley (10) is provided vertically lower than the container trolley.

Obata teaches the sensor trolley (27) is supported above a chassis of vehicle (see paragraph 0035 of attached machine translation).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Obata by positioning the sensor trolley vertically lower than the container trolley, to position the sensor trolley of Obata above a chassis of a vehicle as taught by Obata, and/or to reduce 

Obata does not explicitly disclose wherein the sensor trolley further comprises a visual indicator for providing indications to vehicles in the vehicle lanes.

Stocker et al. (from here on just referred to as Stocker) discloses a container handler alignment system and method (see figures 1-6) and teaches of providing a visual indicator (75, see figure 5) mounted to the crane to enable loading and unloading of a container from a vehicle (see column 4 lines 35-42).

Stocker further discloses that the visual indicator provides indications (backward, proper position, and forward) to a vehicle driver 1) to move a vehicle backwards, 2) that the vehicle is in the proper position (to load and unload the vehicle), and 3) to move the vehicle forward, as discussed on column 4 line 63 to column 5 line 1. 

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Obata by mounting a visual indicator to the sensor trolley of the container crane of Obata, to enable loading and unloading of a container from a vehicle at taught by Stocker, and/or to improve the efficiency of the loading and unloading operations of the container crane of Obata by having a visual indicator to tell vehicle drivers where to move the vehicles relative to the crane as a opposed to constantly having personnel near the crane telling the vehicles were to move their vehicles.

As the visual indicator (in the modification of Obata above) is mounted to the sensor trolley, the sensor trolley provides indications to vehicles in vehicle lanes by providing indications (from visual indicator 75, as taught by Stocker) to vehicles in one lane, and then moving perpendicular (to the lanes of Obata) to another vehicle lane to provide indications to vehicles in that other lane.  

Regarding claim 11, Obata further shows two sensor trolleys (see figure 9) respectively provided such that they are movable along the two horizontal trolley supports (1d, see figures 8-10).
Regarding claim 12, Obata further shows wherein the horizontal supports (1d, see figures 8-10) are crossbeams. 

Response to Arguments
Applicant's arguments filed October 25, 2021 (see Remarks REM of 10/25/2021) have been fully considered but they are not persuasive.
Applicant argues:
“It is respectfully submitted that Obata fails to disclose each and every element of claims 1 and 10.

In particular, Obata does not describe that the sensor trolley further comprises a visual indicator for providing indications to vehicles in the vehicle lanes. FIGS. 8-10 of Obata fail to depict the sensor carriage 27 having a visual indicator that provides indications to vehicles in vehicle lanes which run under the container crane. The written description of Obata also lacks any suggestion of a visual indicator. Indeed, the Office Action acknowledges that dependent claim 14 (which is now incorporated into claims 1 and 10) is allowable and that “Obata does not disclose nor would be obvious to the limitations of [this] dependent claim.” (Office Action at p. 6.)”, see page 4 lines 2-11.

The Examiner respectfully does not agree for the following reason(s).  Obata is not being relied upon for a teaching of a visual indicator.  As discussed in the rejections to at least independent claims 1 and 10 above, Stocker teaches a visual indicator (75, see figure 5).  It would have been obvious to modify the sensor trolley of Obata by mounting a visual indicator as taught by Stocker to the sensor trolley of Obata.  Benefit(s) of such modification enables loading and unloading of a container from a vehicle at taught by Stocker, and/or improves the efficiency of the loading and unloading operations of the container crane of Obata by having a visual indicator to tell vehicle drivers where to move the vehicles relative to the crane .

Allowable Subject Matter
The indicated allowability of previous claims 5, 14, and 20 are withdrawn in view of the newly discovered reference to Stocker et al. (US Patent 9,260,276 B2).  Rejections based on the newly cited reference have been presented above.

Claims 4, 6-9, 13, 15-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Obata (JP 2000/169078A) and Stocker et al. (US Patent 9,260,276 B2) are considered the closest prior art references to dependent claims 4, 6-9, 13, 15-16, and 18-19.

Neither Obata nor Stocker et al. discloses nor would be obvious to the limitations of these dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JJC/							/MICHAEL R MANSEN/                                                                                                                Supervisory Patent Examiner, Art Unit 3654